ON APPLICATION FOR REHEARING
PER CURIAM.
Application denied.
On application for rehearing, inter-venors point out that we failed to adjudicate the relief requested in their incidental demand, namely, (1) annullment of the 1931 tax sale to the State of Louisiana and of the 1941 patent by the State of Louisiana, to Adrien L. Smith and (2) cancellation of these inscriptions in the records of Jefferson Parish.
Intervenors did not follow the statutory procedure for obtaining the relief desired, and this court cannot grant this relief in these proceedings. However, our decree should be, and hereby is, amended to dismiss intervenors’ incidental demand as of non-suit.